DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Terminal Disclaimer
The terminal disclaimer filed on 04 FEBRUARY 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,605,710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As previously indicated by the Examiner, in the previous Office Action, Applicant has defined the buffer system to include the ‘conductivity sensor for measuring conductivity of a buffer; a concentration sensor for measuring or calculating concentration of the buffer, and means for adding controlled amounts of buffer; and wherein said specific conductivity value is correlated to a predetermined pH value and the buffer concentration by a surface model trained using a training data set with known concentrations, specific conductivities and pHs obtained from a training set of buffer systems and based at least in part on measuring the pH for the solutions belonging to the training data set and using a numerical regression method to obtain the surface model equation as a regression model from the training data’.  
The language of wherein said specific conductivity value is correlated to a predetermined pH value teaches indirectly measuring pH, where the reference to CARREDANO predicts conductivity.  While CARREDANO teaches a buffer system, including a conductivity sensor the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797